Citation Nr: 1810435	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

2.  Entitlement to an initial rating for degenerative joint disease (DJD) in the lumbar spine with intervertebral disc syndrome (IVDS) currently evaluated as 20 percent disabling prior to January 27, 2017 and 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1985 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in November 2017.  A transcript has been associated with the file.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of DDD with IVDS addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2017, the Veteran submitted testimony on the record at the Board hearing that he wanted to withdraw his appeal with respect to his claim for an increased rating for his right hip disability





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased disability rating for a right hip disability have been met. 38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.   In this case, the Veteran withdrew the issue of entitlement to a disability rating in excess of 10 percent for service-connected right hip disability at the November 2017 Board hearing; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.

ORDER

The appeal for the issue of entitlement to a disability rating in excess of 10 percent for a right hip disability is dismissed.  


REMAND

The Veteran is claiming his back condition is worse than his assigned ratings provide.  

The Veteran has stated multiple times that he suffers flare-ups of his back condition which result in both back pain and pain down his legs.  In his November 2017 hearing, the Veteran reported having flare-ups of his back condition at least twice a month and that during flare-ups, he could not climb stairs at all.  In a statement submitted in November 2017, the Veteran reiterated he experienced flare-ups at least twice a month which could last one to two weeks.  The Veteran reported these flare-ups impacted both his back and his leg.  

The Veteran was afforded an examination for his back in January 2017.  The examiner reviewed the Veteran's file but said the Veteran had not been diagnosed with a back condition.  While the examiner noted the Veteran's range of motion and functional impact of the Veteran's back condition, the examiner, when asked about the Veteran's flare-ups, indicated that the Veteran did not experience flare-ups of his back condition.  The examiner included no further discussion of the Veteran's back condition during flare-ups and for this reason, the Board finds the January 2017 examination to be inadequate and a new examination to be necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, a recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  Because the January 2017 examiner did not offer such an opinion, the examination is inadequate and a new examination is required.  Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current severity of his back condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

(a)  The examiner must estimate any functional loss in terms of additional degrees of limited motion of the Veteran's back experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, s/he should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

The examiner should provide a complete rationale for any opinion provided.

3.  Readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





Department of Veterans Affairs


